___________

                                       No. 96-2343
                                       ___________


United States of America,                  *
                                           *
              Appellee,                    *
                                           *   Appeal from the United States
     v.                                    *   District Court for the
                                           *   Western District of Missouri.
James E. Rhodenizer, also known            *
as James E. Schelkle,                      *
                                           *
              Appellant.                   *

                                       __________

                       Submitted:      November 19, 1996

                           Filed:      February 5, 1997
                                       __________

Before RICHARD S. ARNOLD, Chief             Judge,   MAGILL,     Circuit    Judge,     and
     LONGSTAFF,1 District Judge.

                                       ___________


MAGILL, Circuit Judge.


     James     E.   Rhodenizer   was    convicted    by   a   jury   of   possession    of
methamphetamine with an intent to distribute, in violation of 21 U.S.C.
§ 841(a)(1) (1994), possession of marijuana with an intent to distribute,
in violation of 21 U.S.C. § 841(a)(1), and two counts of carrying a firearm
during and in relation to a drug trafficking offense, in violation of 18
U.S.C. § 924(c)(1) (1994).       Rhodenizer appeals his conviction, asserting
five arguments in support of his claim that his case should be reversed.
We disagree




      1
       THE HONORABLE RONALD E. LONGSTAFF, United States District
Judge for the Southern District of Iowa, sitting by designation.
and affirm the decision of the district court.2


                                              I.


        Acting on a report of unusual activity, Reserve Pulaski County Deputy
Matt Sutcliffe set up surveillance of a campsite at the Gasconade Hills
Resort in Pulaski County, Missouri on October 12, 1994.                   The campsite was
owned       by    Deputy   Sutcliffe's   parents.        Deputy     Sutcliffe      conducted
surveillance for about five days.           On one evening during his surveillance,
he witnessed thirty-two cars coming and going from the campsite between the
hours of 10:00 pm and 5:00 am.              Between the time Deputy Sutcliffe began
surveillance of the campsite on October 12 and the time Rhodenizer left the
campsite on October 27, Rhodenizer was seen living at the campsite in a
camper shell attached to a brown two-tone Ford pickup truck.                    On October
21, 1994, Missouri State Highway Patrol Trooper Vic Wilfong and Officer
Mike    Flett of the Lake Area Narcotics Enforcement Group joined the
surveillance effort.


        On October 27, 1994, the surveillance team saw Rhodenizer and some
other       people at the campsite making preparations to leave.                      Deputy
Sutcliffe and Trooper Wilfong observed Rhodenizer enter his Ford truck and
leave       the   campground.    A   grey    Chevrolet    and   a   red    Mazda    followed
Rhodenizer's Ford truck off the campground.           Also part of the surveillance
team at this time were Officer Flett, Pulaski County Sheriff's Deputy Ron
Walter, Sergeant James Tillman of the Pulaski county Sheriff's Department,
and Pulaski County Sheriff J.T. Roberts.


        When the vehicles left the campsite, Officer Flett was positioned at
a nearby truck stop and was waiting for Rhodenizer's Ford and the other
vehicles to pass by him.         Sutcliffe and Wilfong




        2
      The Honorable Ortrie D. Smith, United States District Judge
for the Western District of Missouri.

                                             -2-
tailed Rhodenizer to a residence, which they later learned was owned by
Danny Basham.     Sutcliffe and Wilfong passed the residence, and as they
passed, they observed Rhodenizer's truck and the Chevrolet parked in front
of the residence.     Sutcliffe and Wilfong turned around to pass by the
residence again, and on the second pass, they saw that no one was in either
vehicle.   A third pass in front of the Basham residence revealed that the
Ford truck and the Chevrolet had left.     Sutcliffe and Wilfong were able to
catch up with the Chevrolet, but not Rhodenizer's Ford.


     Deputy Walters saw the Ford pickup and the grey Chevrolet pass in
front of his vehicle, and he followed them.      The two vehicles pulled off
to the side of the road, and Deputy Walter pulled in behind them, turning
on his flashing red light as he did so.    Deputy Walters saw the person next
to the Ford pickup turn around and reenter the truck's cab.         From his
position, Officer Flett saw the driver of the Ford pickup, whom Officer
Flett described as a six foot tall white male of slim build wearing a
baseball cap.    The two vehicles did not wait for Officer Flett but instead
drove off.


     Sergeant Tillman had seen Rhodenizer's Ford truck leave the Basham
residence and was following the Ford truck.      Sergeant Tillman was unable
to catch up with the driver of the Ford, in part because he was blocked by
the sudden detachment of the Ford's camper shell.    After losing its camper
shell, the Ford truck veered off into the woods.       Sheriff J.T. Roberts,
exited his vehicle and ran into the woods where he found the Ford crashed
into a tree.    The Ford's engine was still running, but the driver was gone.
Sergeant Tillman joined Sheriff Roberts at the scene.


     Sergeant Tillman and Sheriff Roberts searched the interior of the
Ford truck's cab.    They found a loaded Smith & Wesson .38 caliber revolver
and 62.06 grams of methamphetamine.      Sheriff Roberts took photographs of
the truck cab and the camper shell, including photographs of the drug
paraphernalia found in the camper




                                     -3-
shell.     In addition, Sheriff Roberts recovered from the camper shell a
fanny pack (a small bag that can be tied around one's hips), and a brief
case   that    contained   photographs,    bills,    a   Social   Security   card   and
checkbooks for Jim Schelkle, a.k.a. James Rhodenizer.             Sheriff Roberts also
testified to finding two custom knives, with bone-like handles, in the
truck at the crash site as well as at the tow lot later that evening.
However, the knives as well as a few other items were missing when an
official inventory of the truck was taken the next morning.                  Sergeant
Tillman also testified to having seen the knives.


       At trial, Danny Basham, who is the father-in-law of Rhodenizer as
well as the owner of the residence where Rhodenizer's truck and the
Chevrolet stopped, testified that he sold a knife or knives to Rhodenizer
and that Rhodenizer had entered Basham's residence alone.              Also at trial,
Basham denied having told Sheriff Roberts that Rhodenizer came to Basham's
residence in a brown Ford pick-up with an attached camper and had also left
alone in the truck.    Sheriff Roberts testified at trial to impeach Basham's
denial.


       About one month after the driver of the Ford pickup evaded the
police, the police learned that on November 22, 1994, Rhodenizer was going
to go to the Bank of Dixon in Dixon, Missouri, to cosign for a loan.
Police surveilling the bank witnessed a woman park a 1987 white Chrysler
in the rear parking lot of the bank.              Soon after her arrival, a bank
employee      told the officers that this woman was the woman for whom
Rhodenizer was going to cosign the loan.


       The police approached the Chrysler and found Rhodenizer lying in the
back seat with his head resting on an open, black bag. Rhodenizer was
removed from the Chrysler and searched.           The police found on Rhodenizer's
person    ten .22 caliber bullets, $1,900 in cash, and a plastic bag
containing 88.74 grams of marijuana.            A later inventory of the black bag
revealed that it contained a




                                          -4-
loaded .22 caliber revolver resting at the top of the bag.


                                    II.


     Rhodenizer argues that the district court erred when it issued jury
instructions because the court refused to define the meaning of the term
"carry" as it is used in 18 U.S.C. § 924(c)(1).   Rhodenizer's argument is
without merit.   We have previously held that a district court does not err
when it refrains from giving an instruction on the meaning of the term
"carry" as it is used in 18 U.S.C. § 924(c)(1).      See United States v.
Freisinger, 937 F.2d 383, 387 (8th Cir. 1991) ("Even reviewing this issue
under the plain error standard, there was simply no error in the district
court's failure to give an instruction on the meaning of 'carries.'").
Furthermore, both § 924(c)(1) counts in this case involved a firearm in the
passenger compartment of a vehicle that also contained drugs.      We have
specifically held that to transport a firearm in the passenger compartment
of a vehicle loaded with drugs is to carry a firearm within the meaning of
18 U.S.C. § 924(c)(1).    See United States v. Willis, 89 F.3d 1371, 1379
(8th Cir.), cert. denied, 117 S. Ct. 273 (1996).      With respect to the
§ 924(c)(1) charge connected to the marijuana count, our analysis is not
changed by the fact that the gun was in the top of a bag on which
Rhodenizer's head was resting as opposed to loose in the passenger
compartment of the vehicle.


                                    III.


     Rhodenizer next argues that the district court abused its discretion
when it refused to grant a mistrial after the jury mistakenly saw certain
items that the government had earlier agreed would not be admitted into
evidence.   Specifically, when jury members examined a fanny pack entered
into evidence, they inadvertently found some drug paraphernalia that had
been mistakenly left in the bag and that the government had previously




                                    -5-
agreed would not be admitted into evidence.


        The decision to deny a defendant's motion for a mistrial is within
the sound discretion of the district court.         United States v. Koskela, 86
F.3d 122, 125 (8th Cir. 1996).      We will affirm a district court's decision
not to grant a mistrial absent an "abuse of discretion resulting in clear
prejudice."    Id.    Even if an error has been committed, the trial court can
often avert any undue prejudice by giving a curative instruction.                 Cf.
United States v. Flores, 73 F.3d 826, 831 (8th Cir.) ("[W]e have observed
that measures less drastic than declaring a mistrial, for instance giving
the jury a curative instruction, ordinarily alleviate any prejudice flowing
from improper testimony."), cert. denied, 116 S. Ct. 2568 (1996).           Finally,
we have noted that a defendant is entitled to a "fair trial, not a perfect
one."    Id. at 832 (quotations omitted).


        The government does not dispute that it was error for the jury to see
the drug paraphernalia that was within the fanny pack.           See United States
v. Bishop, 492 F.2d 1361, 1365 (8th Cir. 1974) (holding that it is error
for a jury to examine items that are not entered into evidence).           However,
this error did not result in clear prejudice.               The evidence against
Rhodenizer, even without the drug paraphernalia found in the fanny pack,
was extremely strong.        Moreover, the government had already introduced
photographic evidence of drug paraphernalia found in the Ford truck's
camper shell.    Finally, the district court gave a curative instruction to
the jury members admonishing them not to consider any contents of the fanny
pack they might have seen.       Cf. United States v. Nelson, 984 F.2d 894, 897
(8th Cir. 1993) ("The admission of allegedly prejudicial testimony is
ordinarily    cured    by   an   instruction   to   the   jury   to   disregard   the
testimony.").    Thus, the district court did not abuse its discretion when
it denied Rhodenizer's motion for a mistrial.




                                        -6-
                                     IV.


     Rhodenizer next argues that the district court erred when it denied
his other two motions for a mistrial.   One motion for a mistrial was based
on his claim that there was insufficient evidence to convict him of
possession with intent to distribute methamphetamine.       A second motion for
a mistrial was based on his claim that there was insufficient evidence to
convict him of carrying a firearm during the commission of the crime of
possession of methamphetamine with intent to distribute.


     When we review a challenge to the sufficiency of the evidence, we
consider the evidence in the light most favorable to the verdict and make
all reasonable inferences from the evidence that support the verdict.         See
United States v. Melina, 101 F.3d 567, 573 (8th Cir. 1996).        Thus, "[t]he
verdict must be upheld if there is an interpretation of the evidence that
would allow a reasonable jury to conclude guilt beyond a reasonable doubt."
United States v. Uder, 98 F.3d 1039, 1045 (8th Cir. 1996).         Furthermore,
the government may rely on circumstantial evidence as well as direct
evidence to prove the elements of a crime.   See United States v. Brown, 948
F.2d 1076, 1079 (8th Cir. 1991) ("The prosecution may prove essential
elements of the crime by direct and circumstantial evidence."); see also
United States v. Hankins, 931 F.2d 1256, 1258 (8th Cir. 1991) ("Each
element of the crime may be proven by circumstantial as well as direct
evidence.").


     Viewed in the light most favorable to the guilty verdict, the
evidence   established   that   Rhodenizer   is    guilty   of   possession    of
methamphetamine with an intent to distribute.        On October 27, 1994, the
police saw Rhodenizer enter the Ford truck in which he had been living for
at least two weeks and drive it off the campground.         The Ford truck was
seen stopping at the Basham residence.            Danny Basham testified that
Rhodenizer had entered his house.       Although Basham later denied it at
trial, Sheriff Roberts testified that Basham had




                                    -7-
told him that Rhodenizer had arrived on the evening of October 27 in a
brown pickup truck with an attached camper and later left in the same
vehicle.    Finally, the police found 62.06 grams of methamphetamine in the
Ford truck, an amount that Sergeant Terry Mills of the Missouri State
Highway Patrol testified was more than the amount that would be kept for
personal use based on his four and one-half years of investigative
experience.


        Viewed in the light most favorable to the guilty verdict, the
evidence also establishes that Rhodenizer is guilty of carrying a firearm
while    possessing   methamphetamine      with   an       intent   to    distribute.      As
discussed above, the evidence establishes his guilt of possession of
methamphetamine with an intent to distribute.              Furthermore, the Ford truck
containing methamphetamine also contained a loaded Smith & Wesson .38.                     We
have    repeatedly    held   that   to   transport     a    firearm      in   the   passenger
compartment of a vehicle loaded with drugs is to carry a firearm within the
meaning of 18 U.S.C. § 924(c)(1).        See Freisinger, 937 F.2d at 387; Willis,
89 F.3d at 1379.


                                           V.


        Rhodenizer next argues that the district court erred when it admitted
into evidence (1) a recipe for methamphetamine and (2) photographs that the
police had taken of the drug paraphernalia found in the Ford truck's camper
shell.     The decision whether to admit evidence at trial lies within the
sound discretion of the district court, and we will not reverse absent a
showing of prejudicial abuse of discretion.            See United States v. Nelson,
988 F.2d 798, 805 (8th Cir. 1993) (leaving it to the district court to
balance between relevance and prejudice in admitting evidence and reversing
only if there is an abuse of discretion).                   Having reviewed the trial
transcript, we are satisfied that the district court did not abuse its
discretion when it allowed the recipe and the photographs into evidence.




                                          -8-
                                     VI.


     Finally, Rhodenizer argues that he was denied his Sixth Amendment
right to legal counsel because of the ineffective assistance of his
appointed counsel.    We decline to address Rhodenizer's claim of ineffective
assistance of counsel in this direct criminal appeal because such a claim
is not cognizable on direct appeal.         "It is settled that ineffective
assistance of counsel is more properly raised in a collateral proceeding
. . . ."   United States v. Kindle, 925 F.2d 272, 276 (8th Cir. 1991).   Such
a claim is more properly raised on collateral review "because, among other
reasons, the record [on direct appeal] is often insufficient for us to
reach [a] conclusion."    Id.


                                     VII.


     For the reasons discussed above, we affirm.


     A true copy.


            Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -9-